Title: To Thomas Jefferson from Benjamin Waterhouse, 14 September 1822
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Dear Sir,
Newport Rhode Island
Sepr 14th 22.
I read your letter of the 19th July with pleasure, and though at first disappointed, I cannot wonder at your reluctance to its publication seeing, as I find by your letter, that our brethren in the South are yet slumbering from the opiates of past ages. As times change how some sort of men change with them! Less than 20 years ago, those who governed  our University quarrelled with me, & finally cut me off from among them because I Would not join them in abusing, & accusing of atheism the then President of the U.S. and now those very men desire above all things to make public use of the sentiments & opinions of that personage to give popularity to their views of the christian religion! Neither Theophilus Parsons, Geo. Cabot or John Lowell expressed so virulent a spirit as Jonathan Jackson. His son was my immediate successor in the chair of the theory & practice of physic. Some person, with no bad intention, quoted from memory a passage of your letter, which caused me to have it corrected, as in the enclosed extract. The calvinistic newspaper remarked upon it, that they were very glad to find Mr J. had arrived, at what Mr Willberforce calls “the half way house”. I was startled a year or two since on hearing that Dr Pettigrew in his memoirs of Dr Lettsom of London had inserted a dozen or more of my letters to that gentleman, even to my poetry!!As you will only have the trouble of reading this, for I am not so unfeeling as to expect a return, unless it should be at the rate of exchange between the value of your letters & mine, at the rate of what we used to call here “old tenor”, (when a dollar was eight pounds) and sterling. I may possibly this once, amuse you by writing, without exacting a return. im to give you a just idea of our religions, & perhaps political condition at Cambridge, & of course Boston.—Between my house & the colleges is a level piece of ground of 20 acres. About 100 yards from my door is the episcopal church: 50 yards farther is the University chapel or unitarian church, where go my wife’s family, her father & sister: an 100 yards beyond that is the old calvinistic meeting house, erected 150 years ago, in which the “commencement’s, & public instalations of the University are always held. Except now & then, when we attend the episcopal church, we pass by the two first every week, & attend the services in the old calvinistic meeting house whereof  A. Holmes. DD. & LL.D, author of the American annals, is pastor. We do this from respect to the man, an old friend, & a very worthy character. As his congregation is dwindling, my leaving it, would be removing a single brick, that would loosen several others near it. As we are known to differ in sentiment, we never dispute, nor even mention the public controversy. Intimate as he has always been in my family, he never asked me why I never offered my children to any one for baptism, & I never ask him how he can believe in Calvin’s five points”. Dr H. is an honest man, born & educated in Connecticut, & by far the richest clergy man in New England, and may give 50,000 dollars to his favorite Andover. In case of sickness, or absence of Dr Holmes, Dr Ware, the Profr of Divinity & the great champion of unitarianism preaches for him, while the calvinistic Dr occasionally officiates in the University, or unitarian chapel. & the President preaches in the old meeting house. The sunday before I left Cambridge—H. Ware Junr my son in law, preached in the unitarian episcopal church, built in Boston, by royal patronage & called the Kings chapel, while its pastor, Dr Freeman, preached in my sons church being the very structure wherein Cotton Mather, of magnalic celebrity, poured forth the troubled stream of his eloquence, in the 17th century. What will be the end of this theological net-work? Add to this Mr Holley, Prest of the Transylvania college is now in Boston, preaching long & loud in a stile that puzzles people to know whether he incline most to Socrates or Jesus. I asked one who had attended him, what he said of the latter, he replied nothing at all yet have his admirers in Boston, subscribed 20,000, dollars to build him a church, so easy are those people carried about by every wind of doctrine. A Bostonian is “full of notions”, and to be found on the top of every wave. While these efforts are  the day time, a very eloquent & newly imported methodist collects a vast crowd in the evening, & it is not long since they  a camp-meeting. It is remarkable that there is not a single quaker in Boston & but one Jew.The writer of the journal of the Dartmore prisoner, in his definition of a New England man, calls him “a go to meeting animal”, You would think so, were you to attempt to ride through the streets of Boston of a sunday, at the hour, when the Churches are just out. The side walks, or bricked way cannot contain the people. This is a matter of curiosity to strangers, especially when they take into the account the remarkably well dressed people, which has given rise to the remark of strangers, that “Boston has no rabble.”—In this state of things & condition of the people, is the Religion of reason raising her head in the midts of a sensible  race. It is next to impossible that fanaticism, or calvinism can maintain its footing here, especially while the preachers of the “one all perfect God” retain their present great weight of character.  The Roman catholics have a vast congregation in Boston, & over them a Bishop of inestimable worth, & prudence. No clergyman is there more respected, for his learning, eloquence & goodness. His removal would be a public loss.That you may see what sort of sermons the people of Boston & Cambridge listen to, I send you a copy of one preached by the younger Mr Ware, and written while on a visit to New York, where his younger brother is settled, in a new and tasteful structure, built, almost entirely by New England men & their descendants I contemplate the improvement of education with pleasure. When I was a young man, I had not any acquaintance of 26 years of age, who could, away from his own study, on a visit in a distant city, write such a sensible discourse is that on three important questions relating to the christian name & character. some of his discourses are more brilliant, but none less sensible. From such a specimen in such young men, you can judge of the effects 50 years hence. The Apostle at Baltimore, the chaplain of Congress, who is now preaching in Boston, is under 30 years of age. The famous Osgood, who is certainly a very able & eloquent man, & who is now probably on his death bed, is well aware that he will be succeeded by an unitarian. He, as well as his coadjutor, Parish have undergone a great change since President Monroe visited Boston. Both of them have confessed some of their political mistakes, & partly atoned for their abuse. It is remarkable that both of them disapprove the high handed conduct of the calvinistic convention, and have predicted the consequences. Even Andover groans out loud at the prospect around her. She dreads the effect of reason. It is somewhat remarkable that even here on Rhode Island, they almost shudder at the name of an unitarian. Although the founder of the Sect of Hopkinsians issued all his dogmas from this town, where he had little or no influence yet I could have hardly imagined that every pulpit on this Island is shut against every man bearing the name of unitarian. The Episcopal church is here the most numerous, next the quakers; then the Baptists, with a few methodists and Moravians. The Jews are become extinct & the lamp of their Synagogue gone out. I remember them here very numerous; in general rich & respectible. On the approach of war, & decay of trade, they fled. They follow not the usual laborious trades of the christians, but pursue those callings which are generally exercised in secret among themselves. Twenty years ago, one of their tribe commanded a very handsome military company, or corps of volunteers, in Boston.As to politics, the notorious federalists in Boston very generally, talk & act like republicans, while most of the republicans talk as the federalists once did. They speak of Our administration in a stile that proves their ignorance, and of the navy, & some of its officers as worse than useless. The fact is, the parties are so nearly amalgamated, that the great brawlers on both sides have lost their usual stimulus, and having no longer occasion to rave at the opposite party they have now turned upon their own. A middling interest is rising out of the extremes of these associations; but they are all so languid that nothing very honorable will come of it. When a people “are full of idleness & full of bread,” it does seem as if the whale they constitute, stand in need of some tub to play with. The Bostonians must have military parades, cattle shows—agricultural projects, great personages, or sea serpents, or religions controversies, or a great conflagration to keep them from looking sour and making faces at one another. But enlist them very heartily in any cause, and they can hate, or be benevolent equal to any set of men upon earth.Being on a visit to my native place, I cannot employ the forenoon of a rainy day more agreeably than by recording a few particulars of my natale sollon. Is it truth, or am I blinded by partiality when I say that this small state of Rhode Island has been fertile in events, and by no means destitute of distinguished characters.Between the years 1720 & 25, this Island was the residence of the famous Dean Berkley, afterwards Bishop of Cloyne. It is even said that he wrote his immortal work in this Island The house he built, called Whitehall, still remains, & is shewn as the Dutch shew that of Erasmus at Rotterdam. This celebrated philosopher & his companions left behind them traits of their brilliant characters. The Dean left his library to Yale college, as well as the estate he possessed here, where Mr Keyes erected & endowed a Latin school for youth of the Episcopal church. You doubtless recollect that Berkley & his associates came out to establish a college at Bermuda, for the conversion & education of our North American Indians; but they could not find the summer Islands, or mistooke Rhode Island for Bermuda.About the year 1754 Abraham Redwod a benevolent & oppulent gentleman of the Society of Quakers, established a public library, containing the best English books, & Latin classics of that day—accessible on very easy terms to every inhabitant. The structure is, at the moment, one of the best copies of Grecian architecture I ever saw in America When the Redwood Library was founded, there were but two colleges in New England, one at Cambridge, the other at New Haven. A college in Rh. Island was not then contemplated. The very learned President Stiles was Librarian of the Redwood collection nearly thirty years; and he has often declared that he owed his great attachment to literature, which was extraordinary to that fine library.It was “the Redwood Library” that rendered reading fashionable throughout the little Community of Rh. Island during 70, or 80 years, wc advantage was not then enjoyed in Massts New Hampshire, or Connecticut. It diffused a knowledge of general & particular history, geography, ethics, & poetry & polite literature. It opened to the youth of both sexes an acquaintance with antiquity: it gave them a knowledge of Greece & Rome of Asia, modern Europe, the English classics &  belles lettres. It sowed the seeds of the science and rendered the inhabitants of Newport, if not a learned, yet a better read, & inquisitive people than any other town in New England. When the British army occupied Rh. Island, they, in a manner, destroyed the Redwood Library, by carrying off books of entertainment as English poetry, voyages & travels; all the books on medicine, leaving behind little else than folios in serious subjects. So much we owe to Abraham Redwood, the William Logan of Newport. He first establishd a fine garden here well stored with curious foreign plants in hot houses, green houses, & extensive open grounds for indigenous ones. Nor was his liberality confined to such things;—industrious young men struggling on to obtain comfortable livelihoods, were objects of his benevolence. I am now writing this in the house of his grand daughter, Mrs Champlin, the seat of elegance & oppulence.Next to Dean Berkley, we must mention Callender in the line of theology, who wrote the best account of the colony of Rh. Island & Providence Plantation. Then comes Dr Stiles afterwards President of Yale college; nor must we pass over Dr Hopkins founder of the sect called after him Hopkinsians—Dr Authur Browne who died President of trinity college Dublin, was born, and receieved the ground work of his education in this town, where his father was episcopal minister—In the department of physic, it behoves us to record that the first  public lectures ever given in North America on anatomy, physiology & surgery, were by Dr Wm Hunter, in the court house of Newport, father to the gentleman of the same name, now in the Senate of the U.S.—This was prior to the existence of the medical school of Philadelphia.In experimental, or mechanical philosophy, the name of Joseph Brown can never be forgotten here. This self taught genius, amongst other useful things, constructed and put into complete operation the British invention of the steam engine for freeing a mine, belonging to his family from water. Nor ought we to pass over, in our catalogue of eminent men his friend Stephen Hopkins the Samuel Adams of Rh. Island, whom you knew in Congress, & who is immortalized by his signature.Among military commanders, our little state may boast of General Green, and of Oliver Hazard Perry, whom Nelson, were he living, might envy. We can almost boast of Decature, for his father and mother were born here—In the “fine arts,” so called, we enumerate my old friend & school fellow Gilbert Stewart who everybody knows, stands preeminent as an Head painterAfter thus boasting of our great men, before the braggadocio spirit evaporates entirely, I must speak of the Island itself. I have seen not a little of other countries, but I never saw any Island that unites finer views rendered pleasant for variety, of hill & vale, rocks, reefs beaches, Islands, & perennial ponds than this. Until I saw other parts of the world, I did not sufficiently appreciate this. I have always heard it praised by strangers, and long remember it the resort of the opulent invalid, since I can remember any thing, but I never duly estimated its beauties until this visit; when I have explored it from shore to shore in every direction, & cease to wonder at its celebrity. Before the discovery of our mineral springs Rh. Island was in one view the Bath of the American world; & the lumber room of the colonial faculty. What they could not cure they threw in a heap here. This and “the Redwood library” gave it both a literary & a genteel air; and rendered it the best bred society in N. England But—alas!—how changed!—The British destroyed, for fewel, about 900 buildings, of be sure the poorer sort; yet it has never  recovered the delapidation. The town of Providence has risen to riches & elegance from the ruins of this once beautiful spot; while Newport resembles an old battered shield—The scars & bruises are deep & and indeliable. Commerce, & all the Jews are fled. The wharves are deserted & the lamp in the Synagogue is extinct; and the people are now so poor, that there are not more than 10, or a dozen people who would have the courage to invite a stranger to his table. General Dearborn has demonstrated to me that it never can be a safe naval station; and that it never can be so fortifyed as to resist a powerful attack by sea. They must therefore stick to the spirit of their ancient motto—‘In Domine Speravimus’You owe to an easterly storm of rain the tedious task of reading this long epistle. Should I keep it till tomorrow I shall probably burn it, from a second thought, of why should I impose such a task as reading this upon a person who may loathe the sight of another letter from any one? Its preservation from the flames now arises only from the reflection, that reading a letter is somewhat different from being obliged to notice it by any sort of acknowledgement or answer.—I consider the effects of an old dislocation, & that gradual but very natural irksomeness of arranging & committing thoughts to paper, at a period of life when a man ought to be relieved from every labour but thinking—What a life the antient Patriares, must have led!—So many years old—000,000,! and no books, and if they had, no spectacles—no telescopes—no tobacco—no rum—wine like our cider—no commerce—no post office—outlived love & fighting, their vale of life must have been what we in this day  of the shadow of death! But how blessed are you? How differently situated & circumstanced? a mind stored from reading and every convenience from art to aid declining nature and with this consolatory reflection, that you have not served an ungrateful public: That your rewards may encrease, until you receive that great one, in another & a better world is the prayer ofB. Waterhouse